Title: From Samuel Huntington, enclosing Papers Relating to Western Claims by the States, 10 September 1780
From: Huntington, Samuel
To: Jefferson, Thomas




Sir
Philadelphia September 10. 1780

Your Excellency will receive herewith enclosed an Act of Congress of the 6. Instant, adopting the report of a Committee, together with Copies of the several Papers referred to in the report.
I am directed to transmit Copies of this report and the several Papers therein mentioned to the Legislatures of the several States, that they all may be informed of the Desires and Endeavours of Congress on so important a Subject, and those particular States which have Claims to the western Territory and the State of Maryland may adopt the Measures recommended by Congress in Order to obtain a final ratification of the Articles of Confederation.
Congress, impressed with a Sense of the vast Importance of the Subject have maturely considered the same, and the result of their Deliberation is contained in the enclosed report, which being full and expressive of their Sentiments upon the Subject: without any additional Observations; it is to be hoped and most earnestly desired that the Wisdom, Generosity and Candour of the Legislatures of the several States which have it in their Power, on the one Hand to remove the Obstacles, and on the other to complete the Confederation, may direct them to such Measures in Compliance with the earnest recommendations of Congress as shall speedily accomplish an Event so important and desirable as the ratification of the Confederation by all the States. I have the Honor to be with the highest respect & Consideration your Excellency’s most obedient Servant,

Sam. Huntington President



Enclosure I
By the State of MarylandA Declaration
Whereas the General Assembly of Maryland hath heretofore Resolved “That the Delegates from this State should be instructed to remonstrate to the Congress that this State esteem it essentially necessary for rendering the Union lasting that the United States in Congress assembled should have full Power to ascertain and fix the western Limits of those States that claim to the Mississipi or South Sea.”
“That this State considered themselves justly entitled to a Right in  Common with the other Members of the Union to that extensive Tract of Country which lies to the Westward of the Frontiers of the united States, the property of which was not vested in, or granted to Individuals at the Commencement of the present War; That the same had been or might thereafter be gained from the King of Great Britain, or the native Indians by the Blood and Treasure of all, and ought therefore to be a common Estate to be granted out on Terms beneficial to all the united States, And that they should Use their utmost Endeavours that an Article to that Effect be made part of the Confederation.
That this State wou’d contribute their Quota of Men and Money towards carrying on the present War with Great Britain for the Purpose of establishing the freedom and Independence of the United States according to such Rule of Proportion as should be determined by the united States in Congress assembled, and would pay their proportion of all Money issued or borrowed by Congress or which might thereafter be issued or borrowed for the purpose aforesaid. And that this State would accede to and faith[fully] execute all Treaties which had been or should be made by Authority of Congress, and would be bound and governed by the Determination of the United States in Congress assembled, relative to Peace or War.
That this State hath upon all Occasions shewn her Zeal to promote and maintain the general Welfare of the United States of America: That upon the same principle they are of Opinion a Confederation of perpetual Friendship and Union between the united States is highly necessary for the Benefit of the whole; and that they are most willing and desirous to enter into a Confederation and Union, but at the same time such Confederation should in their Opinion be formed on the Principles of Justice and Equity.[”]
Which Resolves, Remonstrances, and Instructions were by our Delegates laid before Congress and the Objections therein made to the Confederation were submitted in Writing to their Consideration, and the several Points fully discussed and debated, And the Alterations and Amendments proposed by our Delegates to the Confederation in Consequence of the aforesaid Instructions by us to them given, were rejected, and no satisfactory Reasons assigned for the Rejection thereof.
We do therefore declare that we esteem it fundamentally wrong and repugnant to every principle of Equity and good Policy, on which a Confederation between free, Sovereign and independent States ought to be founded, That this or any other State entering into such Confederation, should be burthened with heavy Expences for the subduing and Guarranteeing immense Tracts of Country, if they are not to share any part of the Monies arising from the Sales of the Lands within those Tracts, or be otherwise benefited thereby. In Conformity to this our Opinion, the Sentiments of our Constituents, in Justice to them and Ourselves,—And least such Construction, should hereafter be put on the undefined Expressions contained in the third Article of the Confederation, and the proviso to the ninth (according to which no State is to be deprived of Territory for the Benefit of the United States) as may subject all to such Guarranty as aforesaid, and deprive Some of the said States of their Right in Common to the Lands aforesaid.

We declare that we mean not to subject ourselves to such Guaranty nor will we be responsible for any part of such Expences, unless the third Article and Proviso aforesaid, be explained so as to prevent their being hereafter construed in a Manner injurious to this State. Willing however to remove as far as we can consistently with the trust conferred upon us every other Objection on our part to the Confederation, and anxiously desirous to cement by the most indisoluble Ties, that Union, which has hitherto enabled us to resist the Artifices and the Power of Great Britain and concieving ourselves, as we have heretofore declared, justly entitled to a right in Common with the other Members of the Union to that extensive Country lying to the Westward of the Frontiers of the united States, the Property of which was not vested in or granted to Individualy at the Commencement of the present War.
We declare that we will accede to the Confederation, provided an Article or Articles be added thereto, giving full power to the united States in Congress assembled to ascertain and fix the Western Limits of the States claiming to extend to the Mississipi, or South Sea, and expressly reserving and securing to the united States a Right in Common in, and to all the Lands lying to the Westward of the Frontiers as aforesaid, not granted to, surveyed for, or purchased by Individuals at the Commencement of the present War, in such Manner that the said Lands be sold out, or otherwise disposed of for the Common Benefit of all the States, and that the Money ariseing from the Sale of these Lands, or the Quit Rents reserved thereon, may be deemed and taken as part of the Monies belonging to the United States, and as such be appropriated by Congress towards defraying the Expences of the War, and the payment of Interest on Monies borrowed or to be borrowed on the Credit of the United States from France or any other European Power, or for any other joint Benefit of the United States.
We do further declare that the exclusive Claim set up by some States to the whole western Country by extending their Limits to the Mississipi or South Sea, is in our Judgment without any solid Foundation, and we religiously believe, will if submitted to, prove ruinous to this State, and to other States similary circumstanced, and in process of Time be the Means of subverting the Confederation, if it be not explained by the additional Article or Articles proposed, so as to obviate all Misconstruction and Misinterpretation of those parts thereof that are hereinbefore specified.
We entered into this just and necessary War, to defend our Rights against the Attacks of Avarice and Ambition; We have made the most strenuos Efforts during the Prosecution of it; And we are resolved to continue them until our Independence is firmly established: Hitherto we have successfully resisted, and we hope, with the Blessing of Providence, for final Success. If the Enemy encouraged by the Appearance of Divisions among us, and the Hope of our not confederating, should carry on Hostilities longer than they otherwise would have done, let those be responsible for the Prolongation of the War, and all it’s consequent Calamities, who by refusing to comply with Requisitions so just and reasonable, have hitherto prevented the Confederation from taking  Place and are therefore justly chargeable with every Evil, which hath flowed and may flow from such Procrastination.
By the House of Delegates
By the Senate Decr. 15. 1778
Decr. 15. 1778
Read and assented to
Read and assented to
By Order R. Ridgly Clk S
By Order
J Duckett Clk H.D.


Enclosure II
Instructions of the General Assembly of Maryland to George Plater, William Paca, William Carmichael, John Henry, James Forbes, and Daniel of St. Thomas Jenifer, Esquires.

Gentlemen,

Having conferred upon you a trust of the highest nature, it is evident, we place great confidence in your integrity abilities and zeal to promote the general welfare of the United States, and the particular interest of this State where the latter is not incompatible with the former. But to add greater weight to your proceedings in Congress and to take away all suspicion that the opinions you there deliver and the votes you give may be the mere opinions of Individuals, and not resulting from your knowledge of the sense and deliberate judgement of the State you represent, we think it our duty to instruct you as followeth on the subject in which unfortunately a supposed difference of interest has produced an almost equal division of sentiments among the several states composing the union. We say a supposed difference of interests: for if local attachments, and prejudices, and the avarice and ambition of Individuals would give way to the dictates of a sound policy founded on the principles of justice (and no other policy but what is founded on these immutable principles deserves to be called sound) we flatter ourselves this apparent diversity of Interests would soon vanish and all the States would confederate on terms mutually advantageous to all, for they would then perceive that no other confederation than one so formed can be lasting. Altho’ the pressure of immediate calamities, the dread of their continuance from the appearance of disunion, and some other peculiar circumstances may have induced some States to accede to the present confederation contrary to their own interests and Judgments, it requires no great share of Foresight to predict, that when these causes cease to operate, the States which have thus acceded to the confederation, will consider it as no longer binding, and will eagerly embrace the first Occasion of asserting their just rights and securing their Independence. Is it possible that those States, who are ambitiously grasping for territories, to which in our judgement they have not the least shadow of exclusive right, will use with greater moderation the increase of Wealth and power derived from those territories, when acquired, than what they have displayed in their endeavours to acquire them? We think not. We are convinced the same spirit which hath prompted them to insist on a claim so extravagant, so repugnant to every principle of justice, so incompatible with the general welfare of all the States, will urge them on to add oppression to injustice. If they should not be  incited by a superiority of Wealth and strength to oppose by open force their less wealthy and less powerful neighbours, yet the depopulation, and consequently the impoverishment of those States will necessarily follow, which by an unfair construction of the confederation may be strip’d of a common interest in and the common benefits derivable from the western country. Supposed, for instance, Virginia indisputably possessed of the extensive and fertile country, to which she has set up a claim, what would be the probable consequences to Maryland of such an undisturbed and undisputed possession? They cannot escape the least discerning—Virginia, by selling on the most moderate terms a small proportion of the lands in question, would draw into her treasury, vast sums of money and in proportion to the sums arising from such sales, would be enabled to lessen her taxes. Lands comparatively cheap and taxes comparatively low with the Lands and taxes of an adjacent State, would quickly drain the State thus disadvantageously circumstanced of its most useful inhabitants; its wealth and its consequence in the scale of the confederated States would sink of course.
A claim so injurious to more than one half, if not to the whole of the United States, ought to be supported by the clearest evidence of the right. Yet what evidences of that right have been produced? What arguments alledged in support either of the evidence or the right? None that we have heard of deserving a serious reputation.
It has been said that some of the delegates of a neighbouring State have declared their opinion of the impracticability of governing the extensive dominion claimed by that State; hence also the necessity was admitted of dividing its territory and erecting a new State under the auspices and direction of the elder from whom no doubt it would receive its form of government, to whom it would be bound by some alliance, or confederacy, and by whose councils it would be influenced. Such a measure, if ever attempted would certainly be opposed by the other States as inconsistent with the letter and spirit of the proposed confederation, should it take place, by establishing a Sub-confederacy Imperium in Imperio. The State possessed of this extensive dominion must then either submit to all the inconveniences of an overgrown and unwieldy Government, or suffer the authority of Congress to interpose at a future time, and to lop off a part of its territory to be erected into a new and free State and admitted into the confederation on such conditions as shall be settled by nine States. If it is necessary for the happiness and tranquillity of a State thus overgrown, that Congress should hereafter interfere, and divide its territory, why is the claim to that territory now made and so pertinaciously insisted on? We can suggest to ourselves but two motives; either the declaration of relinquishing at some future period a portion of the country, now contended for was made to lull suspicion asleep, and to cover the designs of a secret ambition, or if the thought was seriously entertained, the lands are now claimed to reap an immediate profit from the sale. We are convinced, Policy and Justice require that a country unsettled at the commencement of this war claimed by the British crown, and ceded to it by the treaty of Paris, if wrested from the common enemy by the blood and treasure of the thirteen States, should be considered as a common  property subject to be parcelled out by Congress into free convenient and Independent governments in such manner, and at such times as the wisdom of that Assembly shall hereafter direct. Thus convinced, we should betray the trust reposed in us by our constituents, were we to authorize you to ratify on their behalf the confederation unless it be farther explained. We have cooly and dispassionately considered the subject, we have weighed probable inconveniences and hardships against the sacrifice of just and essential rights; and do instruct you not to agree to the confederation unless an article or articles be added thereto in conformity with our declaration: Should we succeed in obtaining such article or articles then you are hereby fully empowered to accede to the confederation.
That these our sentiments respecting the confederation may be more publickly known and more explicitly and concisely declared, we have drawn up the annexed declaration, which we instruct you to lay before congress, to have it printed, and to deliver to each of the delegates of the other States in Congress assembled, copies thereof signed by yourselves or by such of you as may be present at the time of the delivery to the intent and purpose that the copies aforesaid may be communicated to our brethren of the United States, and the contents of the said declaration taken into their serious and candid consideration. Also we desire and instruct you to move at a proper time that these instructions be read to Congress by their Secretary and entered on the Journals of Congress. We have spoken with freedom, as becomes Freemen, and we sincerely wish, that these our representations may make such an impression on that assembly as to induce them to make such addition to the articles of confederation as may bring about a permanent union.
True copy for the proceedings of December 15th. 1778.

Test  J Duckett Cl. H.D.



Enclosure III
Virginia to Wit. In General Assembly the 14th. December 1779. The Remonstrance of the General Assembly of Virginia to the delegates of the United American States in Congress Assembled.
The General Assembly of Virginia ever attentive to the recommendations of Congress, and desirous to give the great Council of the United States every Satisfaction in their power, consistent with the rights and Constitution of their own Commonwealth, have enacted a Law to prevent present Settlements on the North West Side of the Ohio River, and will on all occasions endeavour to Manifest their attachment to the Common interest of America, and their earnest wishes to remove every cause of Jealousy and promote that mutual confidence and harmony between the different States so essential to their true Interest and Safety.
Strongly impressed with these Sentiments, the General Assembly of Virginia cannot avoid expressing their Surprize and concern upon the information that Congress had received and countenanced petitions from certain persons stiling themselves the Vandalia and Indiana Company’s, asserting claims to lands in defiance of the Civil Authority, jurisdiction and Laws of this Commonwealth, and offering to erect a  separate government within the Territory thereof. Should Congress assume a Jurisdiction, and arrogate to themselves a right of adjudication not only unwarranted by, but expressly contrary to the fundamental principles of the Confederation; superseding or controuling the internal policy, Civil regulations, and Municipal Laws of this or any other State, it would be a violation of public faith, introduce a most dangerous precedent which might hereafter be urged to deprive of Territory or Subvert the Sovereignty and Government of any one or more of the United States; and establish in Congress a power which in process of time must degenerate into an intolerable despotism.
It is notorious that the Vandalia and Indiana Company’s are not the only Claimers of large tracts of Land under titles repugnant to our Laws; that Several Men of great influence in some of the neighbouring States, are concerned in partnerships with the Earl of Dunmore, and other Subjects of the British Kind, who under purchases from the Indians, claim extensive tracts of Country between the Ohio and Mississipi Rivers; and that propositions have been made to Congress evidently calculated to secure and guarranty such purchases; so that under colour of creating a common fund, had those propositions been adopted, the public would have been duped by the Arts of Individuals, and great part of the value of the unappropriated Lands converted to private purposes.
Congress have lately described and ascertained the Boundaries of these United States, as an ultimatum in their terms of peace. The united States hold no territory but in right of some one individual State in the Union: the territory of each State from time immemorial, hath been fixed and determined by their respective Charters. There being no other rule or criterion to judge by, should these in any instance (when there is no disputed territory between particular States) be abridged without the consent of the States affected by it, general confusion must ensue; each State would be Subjected, in its turn to the incroachments of the others, and a field opened for future Wars of bloodshed; nor can any arguments be fairly urged to prove that any particular tract of Country, within the limits claimed by Congress on behalf of the United States, is not part of the chartered territory of some one of them, but must militate with equal force against the right of the United States in general; and tend to prove such tract of country (if North West of the Ohio river) part of the British province of Canada.
When Virginia acceded to the Articles of Confederation, her rights of Sovereignty and jurisdiction within her own territory were reserved and secured to her, and cannot now be infringed or altered without her consent. She could have no latent views of extending that territory; because it had long before been expressly and clearly defined in the Act which formed her new Government.
The General Assembly of Virginia have heretofore offered Congress to furnish lands out of their territory on the North West side of the Ohio river without purchase Money, to the troops on Continental establishment of such of the Confederated States as had not unappropriated Lands for that purpose; in conjunction with the other States holding unappropriated Lands, and in such proportion as should be adjusted and  settled by Congress; which offer when accepted they will most chearfully make good to the same extent, with the provision made by Law for their own troops; if Congress shall think fit to allow the like quantities of Land to the other troops on Continental establishment. But altho the General Assembly of Virginia would make great sacrifices to the common interest of America, (as they have already done on the subject of representation) and will be ready to listen to any just and reasonable propositions for removing the ostensible causes of delay to the complete ratification of the Confederation; they find themselves impelled by the duties which they owe to their Constituents, to their posterity, to their Country and to the United States in general, to remonstrate and protest; and they do hereby, in the name and on behalf of the Commonwealth of Virginia expressly protest against any jurisdiction, or right of adjudication in Congress, upon the petitions of the Vandalia or Indiana Company’s or on any other matter or thing Subversive of the internal policy, civil government or Sovereignty of this or any other of the United American States; or unwarranted by the Articles of the Confederation.

Nathal. Harrison S.S.
Benj. Harrison Sp. H.D.

Attest: John Beckley C.h.d.



Enclosure IV
An Act to facilitate the completion of the articles of confederation and perpetual union, among the United States of America.
Whereas nothing under divine providence, can more effectually contribute to the tranquillity and safety of the United States of America, than a fœderal alliance on such liberal principles, as will give satisfaction to its respective members; and whereas the articles of confederation, and perpetual Union, recommended by the Honorable Congress of the United States of America, have not proved acceptable to all the States; it having been conceived that a portion of the waste and uncultivated territory, within the limits and claims of certain States, ought to be appropriated, as a common fund for the expences of the war. And the people of the State of New York being on all occasions, disposed to manifest their regard for their sister States; and their earnest desire to promote the general interest and security; and more especially to accelerate the fœderal alliance; by removing, as far as it depends upon them, the before mentioned impediment to its final accomplishment.
Be it therefore enacted by the people of the State of New York represented in senate and assembly, and it is hereby enacted by the authority of the same; that it shall and may be lawful to and for the Delegates of this State in the Honble. Congress of the United States of America, or the major part of such of them, as shall be assembled in Congress, and they the said delegates or the major part of them, as assembled, are hereby fully authorised and empowered, for and on behalf of this State, and by proper and authentic acts or instruments to limit and restrict the boundaries of this State, in the western parts thereof by such line or lines, and in such measures and form as they shall judge to be expedient;  either with respect to the jurisdiction as well as the right, or preemption of Soil; or reserving the jurisdiction, in part, or in the whole over the lands which may be ceded or relinquished, with respect only to the right or pre-emption of the Soil.
And be it further enacted by the authority aforesaid: That the territory which may be ceded or relinquished by virtue of this act, either with respect to jurisdiction, as well as the right or pre-emption of Soil; or the right or pre-emption of soil only; shall be and enure for the use and benefit of such of the United States, as shall become members of the fœderal alliance of the said States, and for no other use or purpose whatsoever.
And be it further enacted by the authority aforesaid: That all the lands to be ceded and relinquished by virtue of this act for the benefit of the united States, with aspect to property; but which shall nevertheless remain under the jurisdiction of this State, shall be disposed of and appropriated, in such manner only, as the Congress of the said States shall direct and that a warrant, under the authority of Congress, for surveying and laying out any part thereof, shall entitle the party in whose favour it shall issue, to cause the same to be surveyed, and laid out and returned, according to the directions of such warrant; and thereupon letters patent, under the great seal of this State shall pass to the grantee for the estate specified in the said warrant; for which no other fee or reward shall be demanded or received, than such as shall be allowed by Congress.
Provided always, and be it further enacted by the authority afore-said: That the trust reposed by virtue of this act, shall not be executed by the Delegates of this State, unless at least three of the said Delegates shall be present in Congress.
State of New York ss:
I do hereby certify, that the aforegoing is a true copy of the original act passed the 19th. of February 1780. and lodged in the Secretary’s Office.

Robt. Harpur Dy. Secry. State.



Enclosure V
In Congress Septr. 6th. 1780.
Congress took into Consideration the Report of the Commit[tee] to whom were referred the Instructions of the General Assembly of Maryland to their Delegates in Congress respecting the Articles of Confederation, and the Declaration therein referred to; the Act of the Legislature of New York on the same Subject, and the remonstrance of the General Assembly of Virginia which Report was agreed [to] and is in the Words foll[owing,] to wit,
“That having duly considered the several Matters to them submitted they conceive it unnecessary to examine into the Merits or the Policy of the Instructions or Declaration of the General Assembly of Maryland, Or of the Remonstrance of the General Assembly of Virginia, as they involve Questions, a Discussion of which was declined on mature Consideration when the Articles of Confederation were debated: Nor in the opinion of the Committee can such Questions be now revived with  any Prospect of Conciliation: That it appears more adviseable to press upon those States which can remove the Embarrassment respecting the Western Country, a liberal Surrender of a Portion of their territorial Claims, since they cannot be preserved entire without endangering the Stability of the general Confederacy to remind them how indispensibly necessary it is to establish the fœderal Union on a fixed and permanent Basis, and on Principles acceptable to all its’ respective Members, how essential to public Credit and Confidences, to the support of our Army, to the Vigour of our Councils and the Success of our Measures, to our tranquillity at home and our Reputation abroad, to our present Safety and our future Prosperity, to our very existence as a free sovereign and independent People.—That they are fully persuaded, the Wisdom of the respective Legislatures will lead them to a full and impartial Consideration of a Subject so interesting to the united States and so necessary to the happy Establishment of the fœderal Union. That they are confirmed in these Expectations by a review of the before mentioned Act of the Legislature of New York submitted to their Consideration. That this Act is expressly calculated to accel[er]ate the fœderal Alliance by removing as far as it depends on that State the Impediment arising from the western Country, and for that purpose to yield up a portion of territorial Claim for the general Benefit,” Whereupon,
Resolved that Copies of the several Papers referred to the Committee be transmitted with a copy of the Report, to the Legislatures of the several states: And that it be earnestly recommend[ed] to those States, who have Claims to the Western Country, to pass such Laws and give their Delegates in Congress such powers as may effectually remove the only obstacle to a final Ratification of the Articles of Confederation. And that the Legislature of Maryland be earnestly requested to authorize their Delegates in Congress to subscribe the said Articles.

Extract from the MinutesChas Thomson Secry.


